Citation Nr: 1715129	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-33 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to the service-connected degenerative arthritis of the right knee, instability of the right knee, and/or lumbar strain and degenerative arthritis of the spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1969 to November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2015 and November 2015, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the VA's duty to assist is fully satisfied.

The Veteran seeks service connection for his neck disability.  It has been his chief assertion that this disability is secondary to his service-connected right knee disabilities.  However, the Board's November 2015 remand also found that the record raised the question as to whether the Veteran's claimed neck disability is secondary to his service-connected lumbar strain and degenerative arthritis of the spine.  After reviewing the VA medical examinations/opinions that have been obtained in this case, the Board is of the opinion that additional development is required.

Specifically, with respect to the Veteran's claim that his neck disability is secondary to his service-connected degenerative arthritis of the right knee and instability of the right knee, the Veteran has been afforded VA examinations in August 2012 and August 2015, with an addendum medical opinion obtained in October 2015.  Those examiners have opined, in essence, that the Veteran's neck disability is not related to his service-connected right knee disabilities because there is no related pathology between the two disabilities and no anatomical or ambulatory relationship.  The Board notes, however, that in the Veteran's November 2012 VA Form 9, substantive appeal, he asserted that he has suffered multiple falls as a result of his service-connected right knee disabilities and, in particular, his right knee instability and altered gait, and that this is the cause for his current neck disability.  As this theory of contention has not been considered, a new VA examination for a medical opinion is necessary.

Regarding whether the Veteran's neck disability is related to his service-connected lumbar strain and degenerative arthritis of the spine, the Board remanded the case in November 2015 for a VA examination that was conducted in February 2016.  The examining physician opined that the claimed condition was not "due to or caused by" the lumbar strain and arthritis of the spine because the lumbar spine condition would not place "undue biomechanical stress [on] the neck."  The February 2016 medical opinion is insufficient because it addressed only the question of whether the Veteran's low back disability could have caused a neck disability, and did not address whether the former disability could have aggravated the latter disability.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b)).  Therefore, the Board also requests that this question be addressed in the below request for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate)

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the Veteran's claims file to an appropriate medical profession for an opinion as to the nature and likely etiology of the Veteran's claimed neck condition.  An examination is not required unless deemed necessary by the medical professional selected to offer the opinion; if it is deemed necessary, then an examination should be scheduled.  The record, including a copy of this remand, must be made available to and reviewed by the examiner prior to addressing the following:

(A)  Please provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's neck condition is directly related to his in- service activities?

(B)  Please provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's neck condition is caused or aggravated (i.e., permanently worsened beyond normal progression) by his service-connected degenerative arthritis of the right knee and/or instability of the right knee.  

In addressing this question, the examiner should specifically consider and discuss the Veteran's contention that he has suffered multiple falls as a result of his right knee instability and altered gait, and that he injured his neck during these falls.

(B)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's neck condition is caused by his service-connected lumbar strain and arthritis of the spine?

(C)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's neck condition is aggravated (i.e., permanently worsened beyond normal progression) by his service-connected lumbar strain and arthritis of the spine?
(D)  If it is determined that the neck condition is aggravated beyond its natural progression by the service-connected degenerative arthritis of the right knee, instability of the right knee, and/or lumbar strain and degenerative arthritis of the spine, please discuss whether the baseline level of severity of the neck condition is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the neck condition.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed. Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

